Citation Nr: 1043154	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for burn scar residuals of the 
feet and ankles.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to August 1946.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada which, in part, denied service connection for burn scar 
residuals of the feet and ankles.  The Board remanded the appeal 
for additional development in May 2010 and the case was 
subsequently returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


FINDING OF FACT

A skin disorder of the feet and ankles was not present in service 
or until many years thereafter, and there is no credible evidence 
that any current skin disorder is related to service or any 
incident there in.  


CONCLUSION OF LAW

Burn scar residuals of the feet and ankles were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in December 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Further, the Veteran 
and his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he sustained burn injuries to his lower 
legs, ankles and feet when a steam hose broke while serving 
aboard a Navy ship in early 1946.  The Veteran reported that 
another sailor working with him sustained severe burns over most 
of his body and was transferred to an aircraft carrier, and that 
he was treated by a corpsman with salve and that his legs were 
wrapped for three weeks.  He testified that there was 
discoloration of the skin on his lower legs at the time of his 
service separation examination, but that he did not have any 
medical treatment for his leg problems until around 1963, when he 
relocated to California, and that he has had periodic treatment 
since the mid-1960's.  His wife testified that they were married 
in 1952, and that his legs, particularly his right leg was always 
red and looked like it was bruised.  She said that it 
significantly worsened beginning around 2006, that the Veteran 
always complained of difficulty walking due to chronic leg pain.  

A letter from the Veteran's son, received in September 2007, was 
to the effect that his father's legs were always discolored, and 
that he had difficulty walking for as long as he could remember.  

As an initial matter, the Board notes the RO made several 
unsuccessful attempts to obtain the Ship's Deck Logs for the 
destroyer escort USS Brister for the period from January through 
April 1946; the period identified by the Veteran as the 
approximate time of the alleged incident.  Letters from the 
National Archives and Records Administration in August 2008 and 
July 2009, were to the effect that a review of the deck logs 
failed to reveal any documentation of an explosion, steam pipe 
accident, or personal injuries from burns aboard the USS Brister 
for the period in question.  

The Board also notes that all of the Veteran's service treatment 
records have been obtained and associated with the claims file.  
Although the Veteran's service treatment records were few in 
number, they appear to be complete and include his entrance and 
separation examinations, and at least two reports generated while 
he was aboard the USS Brister.  The reports showed that he 
received immunization shots in March and April 1946, and that he 
was examined aboard ship and found physically qualified for 
transfer in August 1946.  The latter report appears to be a 
preliminary examination for purposes of transferring the Veteran 
from the USS Brister to the Navy Separation Center, at which 
point the Veteran was given a comprehensive separation 
examination.  

Additionally, the service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any burn 
injuries or leg, ankle or foot problems during service.  His 
separation examination in August 1946 was also negative for any 
complaints or history of an injury or defect involving the 
Veteran's lower extremities.  On examination, the Veteran's skin, 
lower extremities, and feet were normal.  The report also 
indicated that there were no other abnormalities not otherwise 
noted or described, and that no defects were observed.  

Records dated following service include a private treatment note 
dated in January 2005, that showed 1+ pitting edema of the 
ankles.  The diagnosis was uncomplicated diabetes, Type II.  When 
seen in June 2005, the Veteran had 1+ pitting edema below the 
knees and a small ulcer on the right great toe which was clean 
and dry.  In August 2005, there was 2+ pitting edema of the 
ankles.  In November 2005, the Veteran had mild leg varicosities 
with a small ulcer and erythema on the right shin.  A bone scan 
in January 2006, revealed early osteomyelitis of the distal 
phalanx of the right first toe.  When seen in March 2006, the 
Veteran reported a history of right big toe swelling and redness 
for two months, and a superficial ulcer on the right distal 
anterior shin and numbness in the right foot for the last several 
months.  In April 2006, there was 2+ pitting edema below the 
knees.  A July 2006 treatment note showed stasis dermatitis with 
an ulcer on the right lower leg.  A biopsy of the right lower leg 
in August 2008, revealed basal cell carcinoma, nodular type.  

When examined by VA in March 2007, the examiner indicated that 
the claims file was not reviewed.  The Veteran reported that his 
feet were burned when a steam hose broke while cleaning the 
galley in service.  The Veteran reported that his feet were 
wrapped and that he was off his feet in Okinawa.  On examination, 
there was increased pigmentation of the lower extremities, which 
the examiner indicated was most likely due to his prior burns 
from steam.  The diagnoses included healing stasis ulcer, 
probably diabetic ulcer of the right lower extremity over the mid 
tibia area above the ankle, and hyperpigmentation due to steam 
burns of the lower extremity about the ankles at the sock line.  

In a statement dated in December 2008, a private physician opined 
that "the [Veteran's] injury in 1945-46 on [the] USS Brister is 
compatible with eventual basal cell cancer on a Marjolin's 
ulcer."  

When examined by VA in September 2010, the Veteran reported that 
his lower legs were burned when a steam hose broke after his ship 
was struck by an unexploded torpedo from a Japanese submarine in 
1945.  The examiner indicated that the Veteran suffered deep 
partial thickness, second degree burns on both legs, and had a 
basal cell carcinoma removed from his right leg in August 2008.  
The examiner opined that the Veteran's basal cell carcinoma was 
most likely related to aging and overexposure to sunlight, and 
not related to his burn injury in service.  He also opined that, 
based on the Veteran's history, medical records, and examination, 
the residual burn scars of lower legs were most likely caused by 
and consistent with the Veteran's account of the steam hose 
accident in service.  

Concerning the Veteran's allegations, the Board notes that while 
he is competent to provide evidence concerning his observations 
and experiences, any such assertions must be weighed against 
other contradictory statements of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider 
the veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 F. 
3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

In this case, the Board finds that the Veteran's contentions 
regarding his alleged injury and treatment in service is not only 
inconsistent with the objective evidence of record, but 
contradicts his declaration of the state of his health and the 
actual physical findings at the time of his service separation 
examination, and reflects negatively on his credibility.  As the 
service records were made contemporaneous with the events about 
which they relate, they are considered more probative than the 
Veteran's assertions made some 60 years after the alleged event.  

That the Veteran would suffer, what he now claims to have been 
second degree burns on his legs so severe that they were wrapped 
for three weeks, and that his legs were discolored and painful at 
the time of his separation examination several months later, but 
that he would not only deny any such problems at that time but 
that no pertinent abnormalities would be noted on examination, 
strains credulity.  Similarly, that the Veteran would have 
chronic leg pain, recurring sores and, according to his wife and 
son, noticeable difficulty ambulating for as long as they could 
remember, but that he would not seek medical attention until many 
after service is not believable.  

The Veteran testified that he first sought medical attention for 
his leg problems sometime in the mid-1960's after moving to 
California, but that the facility was destroyed by an earthquake 
in the early 1990's and the records were apparently were 
destroyed.  While it is understandable that medical records over 
40 years ago would be difficult to obtain, particularly if they 
had been destroyed by an earthquake, the fact that the Veteran 
never mentioned the alleged history of an inservice injury when 
he was treated for bilateral leg problems in January 2005, or 
until after the filing of this claim, raises serious questions as 
to his ability to provide accurate and reliable information.  The 
fact that the Veteran has always believed that his leg problems 
were related to the alleged injury in service, but that he never 
filed a claim, or reported the inservice incident prior to the 
current appeal, renders his assertions less than reliable.  Under 
the circumstances, the Board finds that the Veteran is not a 
reliable historian and that his assertions concerning the alleged 
burn injury in service are not credible.  

The Board has considered the lay statements from the Veteran's 
wife and son, but finds that they do not offer any probative 
information concerning the etiology of the Veteran's bilateral 
leg disability.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(lay testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  The individuals have no 
firsthand knowledge of the alleged events in service, nor are 
they or the Veteran shown to have any specialized training or 
expertise to offer a medical opinion.  

Finally, the Board notes that while the evidentiary record 
includes favorable medical opinions relating the Veteran's 
bilateral leg disabilities to service, the opinions were based 
entirely on the Veteran's self-described history of a severe burn 
injury in service.  As the Board rejects this factual premise, an 
opinion based on it carries no evidentiary weight.  

Inasmuch as there is no credible evidence of a burn injury or any 
pertinent abnormalities in service or until many years after 
service, and no probative medical evidence relating any current 
disorder to service, the Board finds no basis for a favorable 
disposition of the claim.  


ORDER

Service connection for residuals of burn scars to the feet and 
ankles is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


